Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 1 of 6 PAGEID #: 7585




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       :
                                                : Case No. 2:19-cv-03634
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Kimberly A. Jolson
RONALD E. SCHERER, et al.,                      :
                                                :
               Defendants.                      :


                                     OPINION & ORDER

                                      I. INTRODUCTION

       Before the Court is a Motion for a Temporary Restraining Order by pro se Defendant Ronald

E. Scherer. (ECF No. 163). This Court held a hearing on the motion on Monday, March 22, 2021

at 1:00 p.m. (ECF No. 165). For the reasons that follow, the Court DENIES Mr. Scherer’s Motion.

                                      II. BACKGROUND

       On December 16, 2005, the United States Government made assessments of federal income

taxes against Defendant Ronald E. Scherer for unpaid amounts during tax years 1990, 1991, and

1992. (ECF No. 76 at 10). At the time, Mr. Scherer owned 100 percent of the stock of Maples

Health Care, Inc. (“Maples”) and West Virginia Health Care, Inc. (“WVHI”). (Id. at 10−11). Maples

is an operating company that runs an assisted living care and skilled nursing home business in a

facility that is owned by WVHI. Together, Maples and WVHI are Mr. Scherer’s most valuable

assets. (ECF No. 139 at 2). Under 26 U.S.C. § 6321, when an individual is liable for a tax and then

neglects or refuses to pay it after a demand, the amount owed becomes a lien in favor of the

Government upon the individual’s property and rights to property. Accordingly, federal liens in

favor of the Government attached to Mr. Scherer’s property, including stock in Maples and WVHI.
                                                1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 2 of 6 PAGEID #: 7586




         On May 15, 2014, the Government initiated a civil action against Mr. Scherer in the

Southern District of Ohio, seeking to enforce federal tax liens on two properties (the “2014 Civil

Action”). (2:14-cv-00452, ECF No. 1). On September 5, 2014, during the pendency of 2014 Civil

Action, Mr. Scherer signed an agreement that gave his family trust, the Roger E. Scherer Trust

(“Trust”), of which Defendant Douglas Q. Holmes is the Trustee, the option to acquire Mr.

Scherer’s stock in WVHI. (Id., ECF No. 12 at 12). In exchange, the Trust was supposed to intervene

in the 2014 Civil Action, pay for Mr. Scherer’s litigation expenses, and treat a prior $6.2 million

probate court judgment against Mr. Scherer as satisfied. (Id. at 12). The Trust exercised its option

to acquire the WVHI stock on December 31, 2015. (Id.).

         On July 26, 2017, this Court entered judgment in favor of the Government and against Mr.

Scherer in the 2014 Civil Action. (Id., ECF No. 193). In its Opinion and Order granting the

Government’s Motion for Summary Judgment, the Court concluded:

         Judgment is granted in favor of the Plaintiff United States of America and against
         Defendant Ronald E. Scherer for his liability for federal income taxes for 1990,
         1991, and 1992 in the amount of $5,429,482.54, plus statutory accruals as allowed
         by law from June 30, 2017, until fully paid.

(Id.).

         Mr. Scherer never paid his outstanding balance, which is now nearly $6 million due to

statutory accruals that have attached. (2:19-cv-03634, ECF No. 139 at 1). As a result, the

Government brought the case sub judice to enforce its federal tax liens on Mr. Scherer’s stock in

Maples, Inc. and WVHI and to appoint a receiver to sell the two corporations. (ECF No. 1 at 1).

         After initiating the litigation, the Government sought a preliminary injunction on August

20, 2019 (ECF Nos. 3, 10). The Court held a hearing on the Government’s motion on September

20, 2019, and entered the Preliminary Injunction, which primarily prohibited the Defendants,

including Mr. Scherer, from engaging in certain actions until the Court otherwise provided. (ECF

                                                 2
Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 3 of 6 PAGEID #: 7587




No. 45). Notably, the Preliminary Injunction also reserved the Government’s right to move for the

appointment of a temporary receiver at any time. (Id.).

       Since then, the Government and Mr. Scherer have both moved for summary judgment.

Specifically, Mr. Scherer asked the Court to invalidate the Government’s tax assessments (ECF No.

51), which the Court denied (ECF No. 104). The Government asked the Court to determine that the

federal tax liens against Mr. Scherer attach to the both the Maples, Inc. and WVHI stock. (ECF No.

74). The Court initially granted in part and denied in part this motion, holding that the lien attached

to the Maples, Inc. stock but that an open question of fact remained as to whether the lien attached

to the WVHI stock. (ECF No. 104). After the Government moved for reconsideration on May 29,

2020 (ECF No. 108), however, the Court held that the Government’s federal tax liens against Mr.

Scherer do in fact attach to both the Maples, Inc. stock and the WVHI stock (ECF No. 138).

       On December 18, 2020, the Government submitted a Motion for Order Appointing Receiver

to Market for Sale the Stock and/or Assets of Maples, Inc. and WVHI. (ECF No. 139). Mr. Scherer

filed a response in opposition, and the Government submitted its reply on March 1, 2021. (ECF

Nos. 149, 161). In the meantime, Mr. Scherer submitted a Second Motion to Disqualify Judge

Algenon L. Marbley from presiding over this case. (ECF No. 147). The Court has not yet ruled on

either of these motions.

       Finally, Mr. Scherer filed a Motion for Temporary Restraining Order (“TRO Motion”) on

March 9, 2021. (ECF No. 163). In the TRO Motion, Mr. Scherer asks the Court to grant: (1) an ex

parte meeting so that he can present evidence that he says will show the Government and its

attorneys have acted improperly regarding his tax liability; and (2) a temporary restraining order

preventing the United States from pursuing any proceedings in this Court, under the Preliminary

Injunction, until after he presents the evidence at the meeting. Alternatively, Mr. Scherer submits



                                                  3
Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 4 of 6 PAGEID #: 7588




that he is willing to participate in a settlement conference to discuss these issues. The Government

filed a Response in Opposition on March 12, 2021. (ECF No. 164).

                                   III. STANDARD OF REVIEW

       A temporary restraining order (“TRO”) is an emergency measure. Hartman v. Axton, No.

2:20-CV-1952, 2020 U.S. Dist. LEXIS 72058, at *4 (S.D. Ohio Apr. 21, 2020) (citing McGirr v.

Rehme, No. 16-464, 2017 U.S. Dist. LEXIS 61151, at *10 (S.D. Ohio Apr. 21, 2017)). Federal Rule

of Civil Procedure 65(b) requires the Court to examine, on application for a temporary restraining

order, whether “specific facts in an affidavit or a verified complaint clearly show that immediate

and irreparable injury, loss, or damage will result to the movant.” Fed. R. Civ. P. 65(b)(1)(A). A

temporary restraining order is meant “to prevent immediate and irreparable harm to the complaining

party during the period necessary to conduct a hearing on a preliminary injunction.” Dow Chemical

Co. v. Blum, 469 F. Supp. 892, 901 (E.D. Mich. 1979).

       To obtain temporary injunctive relief, it is of paramount importance that the party establish

immediacy and irreparability of injury. See, e.g., Women’s Med. Prof’l Corp. v. Baird, No. 03-CV-

162, 2008 WL 545015, at *1–2 (S.D. Ohio Feb. 27, 2008) (focusing on the irreparability and

immediacy of harm before ruling on motion for TRO). While a court is permitted to consider the

four factors required for issuance of a preliminary injunction, immediacy and irreparability of harm

are threshold considerations and “all that is required” for a TRO. ApplianceSmart, Inc. v. DeMatteo,

2018 WL 6727094, at *2 (S.D. Ohio Dec. 21, 2018). The “burden of proving that the circumstances

‘clearly demand’ such an extraordinary remedy is a heavy one” since “[t]he party seeking the

injunction must establish its case by clear and convincing evidence.” Marshall v. Ohio Univ., No.

2:15-CV-775, 2015 WL 1179955, at *4 (S.D. Ohio Mar. 13, 2015).




                                                 4
Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 5 of 6 PAGEID #: 7589




                                     IV. LAW & ANALYSIS

       Mr. Scherer seeks to restrain the Government temporarily from any further use of the

proceedings of this Court until the Court holds an ex parte meeting to review confidential

information, which Mr. Scherer claims demonstrates improper actions by the Government. Mr.

Scherer alleges that the requested meeting “will also demonstrate the malfeasance course of action

of the government’s counsel continuing to not follow the proper laws under US 26 and moving

around Defendant Scherer’s tax status without explanation or notification of what where when or

why.” (Id.).

       Mr. Scherer did not address the immediacy or irreparability of the harm he faces in his TRO

Motion. At the hearing, however, he explained that he faces harm due to the anticipated sale of his

businesses by the Government during what he describes as current poor market conditions. In other

words, Mr. Scherer opposes the Government’s motion for appointment of a receiver to satisfy the

taxes assessed against him.

                                       A. Ex Parte Meeting

       As an initial matter, the Court considers whether an ex parte meeting is warranted. Because

Mr. Scherer seeks a TRO until an ex parte meeting can occur, the TRO request will be moot if the

meeting request is denied. The Government opposes Mr. Scherer’s request for an ex parte meeting.

       The Court finds that Mr. Scherer’s request for an ex parte meeting is an effort to relitigate

his tax liability. Mr. Scherer apparently intends to present evidence that he does not owe the taxes

assessed against him should the ex parte meeting be granted, despite the fact that the Court has

already entered judgment regarding his liability. He has attached several exhibits to his TRO

Motion, including a legal opinion about his tax liability; his tax records from 1990, 1991, and 1992;

and a trust agreement. Moreover, Mr. Scherer has argued multiple times in the past that he does not



                                                 5
Case: 2:19-cv-03634-ALM-KAJ Doc #: 168 Filed: 03/31/21 Page: 6 of 6 PAGEID #: 7590




owe the taxes at issue here and that improper assessments against him have resulted from fraud and

malfeasance on the part of government agencies, banks, trustees, and lawyers. Since the Court has

previously ruled on these issues, further litigation of Mr. Scherer’s tax liability is barred by res

judicata and/or collateral estoppel. Because there is no procedural basis for granting the request for

an ex parte meeting, the Court DENIES Mr. Scherer’s ex parte meeting request.

                                B. Temporary Restraining Order

       As the Court has denied the ex parte meeting, Mr. Scherer’s TRO request is now moot. Even

if the Court were willing to entertain Mr. Scherer’s ex parte meeting request, he would still fail to

establish that he faces an irreparable, immediate injury without an emergency injunctive relief. The

Court needs not prevent the Government from submitting briefs in this case because court

documents are not self-executing. Regardless of what type of motion the Government may file, the

Court will be able to determine whether to grant or deny the relief sought, or whether to postpone

its ruling under the circumstances. Mr. Scherer therefore has not shown immediacy or irreparability

of harm without a TRO.

                                        V. CONCLUSION

       For the reasons stated above, the Court DENIES Mr. Scherer’s TRO Motion, both as to the

request for an ex parte meeting and as to the TRO.

       IT IS SO ORDERED.


                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 31, 2021




                                                  6
